OFF!CE     OF THE AlTORNEY GENERAL 0.F TEXAS
                            AUSTIN 11
GaWC.~
U   me-u.


    Mr. F. NC. ightor,    Seoretary
    Stat8 Boar fl of Reglrtration
    r0r Proie88loaal      Rnglnnerr
    Austin,     Terar

    Dear Sir:




    question     ha8 been reosl

                                                  Revised   Civil     Stat-


                                                tiOn rOr PrOre8-
                                                ted whose iluty
                                                rOTi8ibn8 Or

                                           0 Shall be appointed
                                           to, with the adrloe


                                       t th8 above-meatloned        rtat-


                                Each member or tho'Bo8rd     shall
                            Alrd 0r Ten (#lO.OO) Dollar8     per
                             day hr 18 aotually   engaged in the
                            8 OrriOe, inOhdbg     tiBI8 8p@nt in
                            arel,  together  with all  legltimte
                         nourred in the perrormanoe 0r suoh
                        All per diem and lxp8n8e8 lnourred
              herounder shall be paid rrom the 'PrOfe88iOn?
              al Engineerr*    ?und* a8 provided in thlr law.
              No monrp shall ofor be pdid for the admin-
              18tratloa  or thi8 Aot rr0m the General Fund8
Mr. y.   E.   Rightor,   Seoretary,     page 2



           “Sea.?.   The Board shall hold a meeting
     within thirty   (30) day8 arter It8 member8 are
     rir8t  appointed, and thereafter    8ha11 hold at
     least two (2) regular meetings eaoh year. Spe-
     olal meeting8 shall be held at 8uoh time a8
     the by-law8 of the Board may provide.       Notice
     of all meeting8 shall be given In sooh manner
     a8 the by-law8 may provide.      The Board shall
     eleot or appoint annually rrom it8 own member-
     rhlp the following   offloer8:   a ChaIrman,a
     Vice-Chairman,   8nd a Seoretary.     A quorum of
     the Board ehall oonalst     or not less than rour
      (4) member8.*

              Section    9 0r Artlole    3271a,   read8 as rOllOW8:

           “The Seoretarp oi the Board shall receive
     and aooount for all money8 derived under the
     prOVi8iOn8 Or this Aot, and 8hdl1 pay the 8-e
     weekly to the State Treasurer who shall keep
     such money8 In a eeparate fund to be known a8
     the *ProfeesIonal   Bnglneere* Fund*.     Suoh fund
     shall be paid out only by warrant ot the State
     Comptroller upon the State Treasurer,      upon
     Itemized rouohers,    approved by the OhaIrman
     and attested   by the Seoretary   oi the Board.
     All money8 In the *ProressIonal     Engineem*
     Fund* are hereby 8peoIfloally     appropriated for
     the u8e or the Board in the administration       oi
     thi8 AOt.    The Seoretary  of the Board shall
     give a surety bond to the Governor oi the State
     of Texas in the 8um Of TWOThousand Five Hun-
     dred (#2,500.00)   Dollars.   The premium on said
     bond shall be-paid Out Of the ‘PrOies8lOndl
     Englneere’ Fund’.     The Seoretary of the Board
     shall reoelre such salary a8 the Board shall
     determine in addition to the compensation and
     expenees provided for In this Aot.       The Board
     shall employ 8uoh olarioal     or other a88I8tant8
     a8 are neoeerrary ror the proper performanoe of
      its work,  and may make expenditures    Of thi8
     tund ror any purpose whloh in the opinion of
     the Board le reasonably neoeesary for the proper
     periorm8noe or It8 duties under this Aot.        Under
Mr. F. I&. Rightor,     Seoretary,    Page 3



      no oiroumstanoes  shall the total amount of war-
      rant8 I88Ued by the State Comptroller   In pay-
      ment of the expenses   and oompenaatlon provided
      for   in this   Aot exceed the amount ot the          *Pro-
      fessional Englneerrr’ Fund’.   Provided further,
      that the salaries   paid herein 8hall not be in
      exoe88 or 8alarIee   paid ior similar  work in
      other department&m
          On November 30, 1937 th18 department held in
opinion written by Hon. H, L. WIllIiord,   Asalstant   At-
torney General, addressed to the Secretary   ot Texar
State Board or Regletratlon for Proieaelooal    Engineers:
             “That it I8 mt3nlfe8t that one membrr of
      the Board ha8 the dutie8 of Seoretarg      of suoh
      Board ex offlolo,    and the Aot oreatlag    the
      Board Ot Registratlm,      above referred  to, pro-
      vides ror a per diem 0ompeaaatIon ror auoh
      member ior the expenee’ of such member and ror
      the aaiary of 8UOh member, all of whloh it wea
      competent ror .tho Leglslaturs    to prescribe   and
      enact.    Therefore,  you are advltied that you are
      entitled   to both, a salary and per diem oompensatlon.~
          We oonour with the above-mentioned      oplnlotl and
believe that it oorx?;eotly answer8 the question      preeented
in your lnquiky.    Thererore;   you are re8peOtfUlly     advised
that the Seoretary    of the Texas State Board of Registra-
tion ror Profeseional    Engineer8 is entitled   to both a
salary and per diem oompeneatlon.
             Trusting   that   the   foregoing    answer8    your Inquiry,
we remain
                                             Your8 very      truly
APPROVEDSEP. 11, 1939
(8) Gerald C. Mann                                  GENERkLOF TEXAS
                                             ATTORNEY
ATTORNEYGENERALOF TEXAS

WJF                                          BY   (8)
                                                            Ardell    WIllIams
                                                                     A8sistant
%Ob
                                             APPROVED:
                                             Opinion Committee
                                             By B.W.B., Chairman